 Case 2:21-cv-16860-JXN-ESK Document 1 Filed 09/13/21 Page 1 of 4 PageID: 1




                                        629 Parsippany Road
                                   Parsippany, New Jersey 07054
                                P (973) 403-1100 F (973) 403-0010
                                          www.weiner.law

LAWRENCE M. BERKELEY                                                         lmberkeley@weiner.law
Member of the Firm


                                                  September 13, 2021

Via Electronic Filing
Clerk, United States District Court
Martin Luther King Building
& U.S. Courthouse
50 Walnut Street, Room 4015
Newark, NJ 07101

       Re:     Bassolino, Gisella v. Costco Wholesale Corporation, et al.
               Docket No.: MRS-L-1769-21
               Our File No.: COST-147

Dear Sir/Madam:

       Enclosed please find Petition for Removal on behalf of Defendant, Costco Wholesale
Corporation. Please file same. By copy of this letter, we are advising our adversary of this Petition.

       Thank you for your courtesy in this regard.

                                                  Respectfully submitted,



                                                  LAWRENCE M. BERKELEY
                                                  A Member of the Firm


Enclosures.

cc:    Clerk, Superior Court of New Jersey, Morris County (via electronic filing)
       Matthew H. Mueller, Esq. (via email – mmueller@cm-legal.com)
 Case 2:21-cv-16860-JXN-ESK Document 1 Filed 09/13/21 Page 2 of 4 PageID: 2


WEINER LAW GROUP LLP
Lawrence M. Berkeley – 7706
629 Parsippany Road
Parsippany, NJ 07054
Tel: (973) 403-1100
Fax: (973) 403-0010
Email: lmberkeley@weiner.law
Attorneys for Defendant, Costco Wholesale Corporation
Our File No.: COST-147

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


GISELLA BASSOLINO                                    CIVIL ACTION NO.:

       Plaintiff

vs.

COSTCO WHOLESALE
CORPORATION, JOHN DOES 1-10,
JOHN DOES CORPORATIONS 1-10

       Defendants


                                   PETITION FOR REMOVAL

       Petitioner, Costco Wholesale Corporation, by its attorneys, Weiner Law Group, LLP,

respectfully petitions the United States District Court for the District of New Jersey as follows:

       1.      This case was commenced on August 16, 2021 in the Superior Court of New Jersey,

Law Division, Morris County. Suit is identified in the Superior Court as Gisella Bassolino v.

Costco Wholesale Corporation, et al., Docket No. MRS-L-1769-21. (See Exhibit A).

       2.      Costco Wholesale Corporation first received a copy of the Complaint on August 23,

2021 when Plaintiff caused a copy to be served upon Costco’s registered agent.

       3.      The filing of this Petition for Removal is timely because it is filed within thirty days

of the date Costco Wholesale Corporation first received notice of the lawsuit.
                                                 2
 Case 2:21-cv-16860-JXN-ESK Document 1 Filed 09/13/21 Page 3 of 4 PageID: 3


        4.       Plaintiff’s Complaint in the Superior Court of New Jersey, Law Division, Morris

County, asserts damages of a non-specified amount. Plaintiff allegedly sustained injuries as a result

of a trip and fall incident within the East Hanover, New Jersey Costco warehouse. As such,

Defendant Costco Wholesale Corporation believes the amount in controversy exceeds $75,000,

exclusive of interest and costs.

        5.       Costco Wholesale Corporation is informed and believes that Plaintiff is an

individual citizen of the State of New Jersey.

        6.       Defendant/petitioner, Costco Wholesale Corporation, is a Washington corporation

and its principal place of business is 999 Lake Drive, Issaquah, Washington 98027.

        7.       Therefore, complete diversity exists among the parties.

        8.       Accordingly, this action is removable to this Court pursuant to 28 U.S.C. § 1441.

        WHEREFORE, Petitioner, Costco Wholesale Corporation, Defendant in the action

described herein, which is currently pending in the Superior Court of the State of New Jersey, Law

Division, Morris County, Docket No. MRS-L-1769-21, prays that this action be removed therefrom

to this Court.



                                                 WEINER LAW GROUP LLP
                                                 Attorney for Defendant, Costco Wholesale Corp.


Dated: September 13, 2021                        BY:
                                                       LAWRENCE M. BERKELEY, ESQ.
                                                       (LMB-7706)




                                                   3
 Case 2:21-cv-16860-JXN-ESK Document 1 Filed 09/13/21 Page 4 of 4 PageID: 4


       I certify that a true copy of the Summons and Complaint filed in the Superior Court of the

State of New Jersey, County of Somerset, is annexed hereto as Exhibit A.



                                             WEINER LAW GROUP LLP
                                             Attorney for Defendant, Costco Wholesale Corp.


Dated: September 13, 2021                    BY:
                                                    LAWRENCE M. BERKELEY, ESQ.
                                                    (LMB-7706)




                                                4
